Citation Nr: 9919859	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  95-36 886	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed skin 
disorder.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.  

This appeal arises from a November 1994 decision by the RO 
which determined that new and material evidence had not been 
submitted to reopen the claim.  The Board, in a March 1998 
decision, found that new and material evidence had been 
submitted to reopen the claim and remanded the case for 
further development and adjudication.  



REMAND

The Board in its March 1998 decision found that new and 
material evidence had been submitted to reopen the veteran's 
claim of service connection for a skin disorder and remanded 
for further development, including an examination, and 
adjudication.  The veteran maintains that his current skin 
disability was the result of being exposed to DDT during his 
World War II service.  

A VA examination was conducted in July 1998.  The diagnosis 
was Schmitts syndrome, vitiligo and solar urticaria.  The 
examiner stated that the veteran has Schmitts syndrome- a 
polyendocrine syndrome consisting of hypothyroidism, diabetes 
mellitus, type II, and pernicious anemia.  The examiner also 
stated that he did not know of a relationship between DDT and 
Schmitts syndrome.  

Subsequently, a letter, dated in May 1998, from the veteran's 
private dermatologist, John R. Shrum, M.D., was submitted in 
December 1998.  Dr. Shrum diagnosed the veteran with vitiligo 
and possibly solar urticaria.  He stated that the veteran's 
skin condition started at the end of his military service and 
DDT exposure.  He concluded that these conditions began at 
the end of his service or shortly thereafter.  

Fulfillment of the statutory duty to assist includes a 
request for a current VA examination if it is determined that 
the need for such an examination exists.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990); Moore v. Derwinski, 
1 Vet. App. 401, 405 (1991); Hyder v. Derwinski, 1 Vet. 
App. 221, 224 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

The record is still unclear regarding the nature and likely 
etiology of the veteran's claimed skin disability.  
Therefore, another examination is needed to determine the 
etiology of the veteran's skin condition.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take the appropriate 
steps to contact the veteran to obtain 
information pertaining to medical 
treatment he has received for any skin 
condition since service.  Based on his 
response, the RO should undertake to 
obtain copies of all records from the 
identified treatment sources and 
associate them with the claims folder.

2.  The veteran should be afforded a 
special VA skin examination to ascertain 
the current nature and likely etiology of 
the claimed skin condition. All indicated 
testing in this regard should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should elicit a detailed history 
pertaining the veteran's exposure to DDT 
in service and the subsequent 
manifestations referable his skin from 
service to the present.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
medical probability that all currently 
skin disability is due to exposure to DDT 
in service, as claimed by the veteran, or 
due to other disease or injury which was 
incurred in or aggravated by service. The 
examiner should explain the basis for 
his/her opinion and reconcile it with any 
previously reported medical evidence in 
the claims folder to include Dr. Taylor's 
August 1995 letter and Dr. Shrum's May 
1998 letter.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim. If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no further action 
unless otherwise notified.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


